DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-2,6-7,10-14,17-18 and 20 is that applicant’s claimed invention includes, in part, an aiming system to alternately aim said single optical fiber at the target and at a skyward location as a reference, wherein said spectrometer is capable of capturing target spectrum data from the target and reference spectrum data from the reference.  It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.
Meroni et al (The hyperspectral irradiometer, a new instrument for long-term and unattended field spectroscopy measurements, REVIEW OF SCIENTIFIC INSTRUMENTS 82, 043106 (2011), published online 20 April 2011) teach an aiming system to alternately aim a light guide probe at the target and at a skyward location as a reference (pg 4/10, Fig 2, col 1, para 3).  However, Meroni et al. do not teach aiming an optical fiber.  Further
Applicant’s arguments, see pages 7-10 of the remarks filed June 15, 2021, with respect to the claim rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 102 and 103 have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864